Citation Nr: 0937079	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to an increased rating in excess of 30 
percent disabling for coronary artery disease, status post 
coronary artery bypass, for the period beginning July 6, 2004 
and ending March 15, 2005.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1981 and for an unverified period of 14 years of 
prior service from January 1961 to January 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2004 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, Regional Office (RO), which inter alia granted 
service connection for erectile dysfunction, and assigned a 
noncompensable rating; and granted service connection for 
coronary artery disease, status post coronary artery bypass, 
and assigned a 30 percent rating, effective July 6, 2004, and 
a total rating, effective March 15, 2005.  The Veteran 
disagreed with his ratings and subsequently perfected 
appeals.   

In February 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected erectile disfunction disability, and a Statement of 
the Case (SOC) regarding the Veteran's increased rating claim 
for coronary artery disease, status post coronary artery 
bypass, as required by 38 C.F.R. § 19.29 and Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).  
That development was completed and the case was returned to 
the Board for appellate review.  

The Veteran through his power of attorney selected the 
American Legion as his representative in April 1981.  The 
power of attorney was revoked in June 2000 when the Veteran 
selected the Veterans of Foreign Wars of the United States 
(VFW) as his representative.  See June 2000 "Appointment of 
Veterans Service Organization as Claimant's Representative," 
VA Form 21-22.  In August 2005, such power of attorney was 
revoked when the Veteran selected himself as his 
representative.  See August 2005 "Appointment of Individual 
as Claimant's Representative, "VA Form 21-22a; October 2005 
"Statement in Support of Claim," VA Form 21-4138.  As such, 
the Board finds that the Veteran wishes to proceed pro se 
with respect to the issue currently on appeal.    


FINDINGS OF FACT

1.  The Veteran's penile deformity is manifested by loss of 
erectile power (or erectile dysfunction) without any clinical 
evidence of penile deformity.  Furthermore, an award of 
special monthly compensation for the loss of use of a 
creative organ as specified by statute is already in effect.

2.  From the period beginning July 6, 2004 and ending March 
15, 2005, the Veteran's coronary artery disease, status post 
coronary artery bypass, disability is manifested by no more 
than workload of greater than 5 metabolic equivalents (METs) 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; and an electrocardiogram 
revealed mild sinus arrhythmia and mild non-specific T-wave 
changes.  There is no evidence of more than one episode of 
acute congestive heart failure in the past year, or chronic 
congestive heart failure; or that the coronary artery disease 
was productive of a workload greater than 3 METs or less but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope or; a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, or 
less.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction are not met for any period of time 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.115b, Diagnostic 
Code 7522 (2008).   

2.  The criteria for an initial rating in excess of 30 
percent for coronary artery disease, status post coronary 
artery bypass, for the period beginning July 6, 2004 and 
ending March 15, 2005, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.100, 4.104, Diagnostic Codes 7005 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claims arise from his 
disagreement with the assignment of a noncompensable rating 
for his erectile dysfunction disability following the grant 
of service connection; and the assignment of a 30 percent 
disabling rating for his coronary artery disease, status post 
coronary artery bypass, disability following the grant of 
service connection, effective July 6, 2004, and a total 
rating, effective March 15, 2005.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, no further notice is needed under VCAA 
for the initial increased rating claims, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102. 

Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

In every instance where the rating schedule does not provide 
a zero percent (non-compensable) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned where the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

Erectile Dysfunction Claim

In this case, the Veteran contends that he should receive a 
compensable rating for his service-connected erectile 
dysfunction disability.  See April 2005 "Statement in 
Support of Claim," VA Form 21-4138 (Notice of Disagreement).  
The Veteran in rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522, for his service-connected erectile dysfunction.  
See December 2004 Rating Decision. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 
percent rating is warranted for deformity of the penis with 
loss of erectile power.  There is no other alternative 
criterion which warrants assignment of a 20 percent rating, 
and a 20 percent rating is the maximum schedular rating 
provided under this code provision.  A footnote to Diagnostic 
Code 7522 also indicates that review for entitlement to 
special monthly compensation under § 3.350 of this chapter 
should be taken.  

The Board notes that such review was taken, and the Veteran 
was awarded special monthly compensation for loss of use of 
creative organ, effective July 6, 2004, pursuant to 38 C.F.R. 
§ 3.350.  See December 2004 Rating Decision.

Evidence relevant to the Veteran's increased rating claim for 
erectile dysfunction includes a June 2004 Private Treatment 
Letter from Dr. J.J.V. which indicates that the Veteran's 
erectile dysfunction disability is a "result of diabetes and 
medications from diabetes and hypertension."  No physical 
examination was conducted.

A September 2004 VA Genitourinary Examination Report includes 
an assessment of erectile dysfunction, and notation of mild 
testicular atrophy, status-post right orchiopexy for 
congenital right cryptorchidism.  No deformity of the penis 
was noted upon physical examination.

An April 2009 VA Genitourinary Examination Report reveals a 
normal penis examination with no deformity, an atrophic right 
testicle with a history of an undescended testicle that 
underwent orchiopexy when the Veteran was 23, and an 
assessment of erectile dysfunction.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the service-connected erectile 
dysfunction disability for any period of time covered by this 
appeal.  Diagnostic Code 7522 makes clear that a compensable 
rating for impotence requires both loss of erectile power and 
a penis deformity.  Although there is evidence of record to 
show loss of erectile power in this case, there is no 
evidence of a penis deformity.  In fact, VA examiners 
specifically found the Veteran's penis to be without 
deformity at the time of the September 2004 and April 2009 
examinations.  The Board notes that both examiners indicated 
that the Veteran had a smaller than normal right testicle; 
however, there was no indication of record that this 
condition was medically equivalent to a deformity.  The Board 
is sympathetic to the Veteran's condition, but in the absence 
of any evidence of a penis deformity, the criteria for a 
compensable initial rating are not met.  Accordingly, the 
Veteran's claim is denied.  

Coronary Artery Disease Claim

The Veteran's coronary artery disease is evaluated as 30 
percent disabling for the period beginning July 6, 2004 and 
ending March 15, 2005, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  He was also assigned a 100 percent 
rating, effective March 15, 2005, following left heart 
catheterization and five-vessel bypass surgery.  He seeks an 
increased initial rating in excess of 30 percent disabling 
for such disability for the period beginning July 6, 2004 and 
ending March 15, 2005.  

Disability ratings of the cardio-vascular system are 
addressed under 38 C.F.R. § 4.104.  Such provides that one 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note (2).  Diagnostic Code 7005 provides 
that a 30 percent rating is warranted with documented 
coronary artery disease resulting in a workload of greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Diagnostic 
Code 7005 does not require, in order for a claimant to 
receive a 60 percent rating based on left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
separate showing of left ventricular dysfunction in addition 
to an ejection fraction of 30 to 50 percent.  Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).  A 100 percent rating 
requires chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  

For the period beginning July 6, 2004 and ending March 15, 
2005, the Veteran's coronary artery disease disability is 
manifested by a workload of 5 to 6 METs and a normal ejection 
fraction of 66 percent, with mild sinus arrythmia and mild 
non-specific T-wave changes on electrocardiogram, and without 
evidence of congestive heart failure or left ventricle 
dysfunction.  See September 2004 VA Heart Examination Report; 
January 2005 Echocardiogram Note, VA Medical Center (VAMC), 
Alexandria, Louisiana.  

Thus, the Board finds that the Veteran is not entitled to an 
initial rating in excess of 30 percent for his service-
connected coronary artery disease disability, for the period 
beginning July 6, 2004 and ending March 15, 2005.  In this 
regard, there is no evidence that the Veteran has had more 
than one episode of acute congestive heart failure in the 
past year.  In fact, he denied any history of congestive 
heart failure.  See September 2004 VA Heart Examination 
Report.  Additionally, there is no evidence that a workload 
of greater than (or less than) 3 METS but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Rather, the Veteran's estimated METs are 5 to 6.  
See September 2004 VA Heart Examination Report.  Finally, 
there is no evidence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent or less.  In this 
regard, the Board notes that there is no evidence that the 
Veteran has left ventricular dysfunction, and his ejection 
fraction was normal at 66 percent.  See January 2005 
Echocardiogram Note, Alexandria VAMC. 

A significant change in the Veteran's coronary artery disease 
disability did not occur (and his disability did not meet the 
criteria for a rating in excess of 30 percent) until March 
15, 2005, when he underwent a left heart catheterization.  
See March 2005 Operation Report, Christus Senior Clinic.  The 
medical evidence following this procedure revealed stable 
coronary artery disease, stress test results of 3 METs or 
less, ejection fraction of 70 percent, and concentric 
hypertrophy of the left ventricle on echocardiogram.  See 
March 2006 VA Heart Examination Report; January 2007 Primary 
Care Outpatient Note, Alexandria VAMC.  As noted, the Veteran 
received a total rating for his service-connected coronary 
artery disease disability, effective March 15, 2005.  See May 
2006 Rating Decision.  However, prior to March 15, 2005, 
there is no medical evidence of record of more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.   38 C.F.R. § 
4.104, Diagnostic Code 7005.  

Conclusion

The Board has also considered whether staged ratings, under 
Fenderson (12 Vet. App. 119) and Hart (21 Vet. App. 505), are 
warranted for the Veteran's service-connected disabilities on 
appeal; however, the Board finds that his symptomatology has 
been stable throughout the appeal period.  Therefore, 
assigning staged ratings is not warranted. 

In sum, the preponderance of the evidence is against the 
Veteran's increased initial rating claims.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected erectile dysfunction and coronary artery 
disease disabilities have necessitated frequent periods of 
hospitalization or produced marked interference with 
employment to suggest that this case presents an exceptional 
or unusual disability picture.  The evidence of record simply 
does not support a conclusion that any such impairment is 
beyond that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 








	(CONTINUED ON NEXT PAGE)



In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.

Entitlement to an increased rating in excess of 30 percent 
disabling for coronary artery disease, status post coronary 
artery bypass, for the period beginning July 6, 2004 and 
ending March 15, 2005, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


